Dowling, J.:
I am of the opinion that the respondent has made out a case entitling him to take the deposition of the witnesses in *482question. I do not understand that the merits of an action or proceeding are to be tried out upon what is merely a preliminary application, which does not involve the decision of the main controversy. The respondent has shown facts sufficient, in my opinion, to indicate that he has at least a real question to submit for the determination of the court and that he cannot fully or adequately do so without the testimony sought to be obtained. I think that the two sections of the Greater New York charter referred to at least furnish ground for reasonable argument that they are ambiguous and conflicting as well. (See Laws of 1901, chap. 466, §§ 419, 420, as amd. by Laws of 1910, chap. 554, and Laws of 1917, chap. 157.) In view of the fact that the respondent obtained an extension of time from the borough president of The Bronx within which to file his bond, it becomes vitally important to determine whether such president had power to grant an extension, for if he did the respondent submitted the sureties on his bond for approval within the time set by that official. Where two sections of the charter are ambiguous or conflicting, it may be very important indeed to show the practical interpretation put upon them by the comptroller, the financial officer of the city, and the continuous course of action adopted by successive incumbents of that office, acting under said sections which it is claimed will amply sustain the respondent’s contention. I believe it is sufficient if the petitioner for such an order makes out a prima facie case and if his application is obviously made in good faith and for the purpose of obtaining material testimony. All of these elements, I think, are present in the pending application. The matter is of importance to the city for this respondent is the lowest bidder upon the work in question and the effect of denying him any relief to which he may be entitled will be to subject the city to an additional expense, which, at the time the bids were made, would have varied from $81,000 (at the next lowest bid) to $455,000 (at the highest bid), and which, because of changed conditions, would probably involve a still greater loss to the city at this time. Nor do I see any force in the appellants’ contention that this would involve such a tremendous expenditure of time and energy upon the part of the city employees sought to be examined, for it appears from their affidavits that they have *483already examined the registers and obtained the information sought to be elicited by the respondent.
For these reasons I vote for the affirmance of the order appealed from, with ten dollars costs and disbursements.
Smith and Page, JJ., concurred; Clarke, P. J., and Shearn, J., dissented.